OPINION OF THE COURT
Per Curiam.
James J. Michalek was disbarred by order of this court on August 26, 1991, based on certain felony convictions in Erie County Court (Matter of Michalek, 176 AD2d 1246).
The Grievance Committee of the Eighth Judicial District (Committee) moved to punish respondent for civil and crimi*68nal contempt for violating the order of disbarment and for unlawfully practicing law. Respondent appeared on the return date and filed a written answer denying those charges. A reference was ordered, but respondent, although given notice, failed to appear at the hearing before the Referee. With notice to respondent, the Committee moved to confirm the Referee’s report. Respondent again failed to appear.
The record supports the Referee’s findings that, after respondent was personally served with the order of disbarment, he continued to maintain a law office at 180 Main Street, Hamburg, New York; signs inside and outside that office continued to indicate that respondent was an attorney at law; clients continued to make payments on legal fees to respondent’s secretary at that office; and respondent filed a letter with the United States Bankruptcy Court in the Western District of New York stating that a named individual was a client and making representations to the court on behalf of that person.
Respondent’s conduct constitutes criminal contempt of this court (see, Judiciary Law § 750 [A] [3]) and he should be punished by a fine of $1,000 and 30 days’ imprisonment.
Boomer, J. P., Pine, Balio, Lawton and Davis, JJ., concur.
Order of contempt entered.